Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an Amendment received on 08/08/2022.

Claim Interpretation 
3.       It is noted that the claims have been amended to recite specific hardware to perform the claimed operations. Thus, the previous claimed arrangement for the previous claims 1-12 are no longer interpreted under 35 USC 112(f). However, claim 13 still includes claim limitation “one or more memory devices that store a set of instruction…” which uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Thus, claim 13 is still interpreted under 35 U.S.C 112(f).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

4.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
 “one or more memory devices that store a set of instructions…” in claim 13.

7.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)	Claim 13: “one or more memory devices that store a set of instructions…” corresponds to “Memory 223”. ‘The memory 223 stores programs and image data, which will be necessary when the CPU 222 performs various kinds of processing, and operates as a work area.’ (See Applicant’s Drawing, Fig. 2, “Memory 223” and Applicant’s Specification, Para. [0044] lines 3-5).

8.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Examiner’s Statement of Reasons for Allowance
9.       Claims 1-17 are allowed.

10.       The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 1, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 1 as follows: 
“cause the printer to print a verification target image based on the set second print setting, cause the reader to read the printed verification target image, and verify the read image using the registered correct image; and 
control the setting screen for the second print setting so that a predetermined print setting included in the first print setting cannot be edited on the setting screen for the second print setting.”

In the primary prior art record, Takahashi (US PG. Pub. 2004/0190057 A1) teaches in Fig. 1, Sect. [0090], Reference numeral 114 denotes a proof manager which can make data communications with a device such as a client computer or the like via a communication medium such as the Internet or the like, and prompts the user (customer) to confirm whether or not a job obtained by editing document data from the client according to the output process conditions from the client or its output sample is formed as the user intended via a user interface unit such as a display of a client computer (so as to attain a proof process). For example, upon reception of print output condition data (various process condition data associated with color edit, a zoom process such as enlargement/reduction or the like, an edit process such as a reduced layout process, enlarged layout process, or the like, a finishing process, and the like) used to specify how to process client's document image data together with that document image data from a client computer, the proof manager 114 processes the received document image data using its own edit unit and/or those which of other devices (e.g., the image forming devices and other information processing devices) in accordance with the output condition data set for that document image data. The proof manager 114 sends back the processed image data to the client computer via the communication medium such as the Internet or the like before that data is actually printed by the image forming device, and displays that processed image data on a display of the client computer so as to allow the client to confirm and-recognize the processing result. The system of this embodiment can actually start a print process after user's confirmation, 

	In the cited prior art listed but not relied upon, Akuzawa (US PG. Pub. 2016/0142569 A1) discloses in Fig. 5, Sect. [0077], in step S1002, the CPU 111 determines whether or not confirmation for changing the display form of buttons depending on the existence/absence of corresponding functions (applications) for all of the button nodes obtained in step S1001 has ended for all button nodes. When it is determined that it has not ended here, the processing proceeds to step S1003, and the CPU 111 obtains the application ID key 754 of the button node 752. Next, the processing proceeds to step S1004, and the CPU 111 determines whether or not the application ID key 754 exists in the application list node 741. In a case where it is determined that the application ID key 754 does not exist, the processing proceeds to step S1005, and setting is performed so that the button cannot be pressed (for example, as the button 402 of FIG. 5B). Note that the display form of the button in this case is not limited to semi-transparency (gray-out), and it is sufficient that a display form informs the user that it cannot be used, by changing the icon to a “?” or by not displaying the button; please take note that this is not particularly limited. Meanwhile, in a case where it is determined in step S1004 that the application ID key 754 exists, the processing proceeds to step S1006, setting is performed so a state in which the button (for example, as the button 401 of FIG. 5B) can be selected is entered, and the processing returns to step S1002.

	In particular, the closest applied reference of Takahashi fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1. Also, secondary cited prior art of Akuzawa does not remedy the deficiencies required by claim 1 as follows:
	“cause the printer to print a verification target image based on the set second print setting, cause the reader to read the printed verification target image, and verify the read image using the registered correct image; and 
control the setting screen for the second print setting so that a predetermined print setting included in the first print setting cannot be edited on the setting screen for the second print setting.”, since both Takahashi and Akuzawa fail to provide a verification step to confirm a first image as a target image by reading printed verification data placed on a print job for as a registered print data and controlling a print screen with print setting information eliminating editing functionality from the print job as suggested by the claim. 
Regarding Independent Claim 13, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 13 as follows: 
“set a first print setting via a setting screen, set a second print setting via the setting screen;
control the setting screen for the second print setting so that a predetermined print setting included in the first print setting cannot be edited on the setting screen for the second print setting.”

In the primary prior art record, Takahashi (US PG. Pub. 2004/0190057 A1) teaches in Fig. 1, Sect. [0090], Reference numeral 114 denotes a proof manager which can make data communications with a device such as a client computer or the like via a communication medium such as the Internet or the like, and prompts the user (customer) to confirm whether or not a job obtained by editing document data from the client according to the output process conditions from the client or its output sample is formed as the user intended via a user interface unit such as a display of a client computer (so as to attain a proof process). For example, upon reception of print output condition data (various process condition data associated with color edit, a zoom process such as enlargement/reduction or the like, an edit process such as a reduced layout process, enlarged layout process, or the like, a finishing process, and the like) used to specify how to process client's document image data together with that document image data from a client computer, the proof manager 114 processes the received document image data using its own edit unit and/or those which of other devices (e.g., the image forming devices and other information processing devices) in accordance with the output condition data set for that document image data. The proof manager 114 sends back the processed image data to the client computer via the communication medium such as the Internet or the like before that data is actually printed by the image forming device, and displays that processed image data on a display of the client computer so as to allow the client to confirm and-recognize the processing result. The system of this embodiment can actually start a print process after user's confirmation, 

	In the cited prior art listed but not relied upon, Akuzawa (US PG. Pub. 2016/0142569 A1) discloses in Fig. 5, Sect. [0077], in step S1002, the CPU 111 determines whether or not confirmation for changing the display form of buttons depending on the existence/absence of corresponding functions (applications) for all of the button nodes obtained in step S1001 has ended for all button nodes. When it is determined that it has not ended here, the processing proceeds to step S1003, and the CPU 111 obtains the application ID key 754 of the button node 752. Next, the processing proceeds to step S1004, and the CPU 111 determines whether or not the application ID key 754 exists in the application list node 741. In a case where it is determined that the application ID key 754 does not exist, the processing proceeds to step S1005, and setting is performed so that the button cannot be pressed (for example, as the button 402 of FIG. 5B). Note that the display form of the button in this case is not limited to semi-transparency (gray-out), and it is sufficient that a display form informs the user that it cannot be used, by changing the icon to a “?” or by not displaying the button; please take note that this is not particularly limited. Meanwhile, in a case where it is determined in step S1004 that the application ID key 754 exists, the processing proceeds to step S1006, setting is performed so a state in which the button (for example, as the button 401 of FIG. 5B) can be selected is entered, and the processing returns to step S1002.

	In particular, the closest applied reference of Takahashi fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 13. Also, secondary cited prior art of Akuzawa does not remedy the deficiencies required by claim 13 as follows:
	“set a first print setting via a setting screen, set a second print setting via the setting screen;
control the setting screen for the second print setting so that a predetermined print setting included in the first print setting cannot be edited on the setting screen for the second print setting.”, since both Takahashi and Akuzawa fail to provide a verification step to confirm a first image as a target image by reading printed verification data placed on a print job for as a registered print data and controlling a print screen with print setting information eliminating editing functionality from the print job as suggested by the claim. 
 
	
11.	Therefore, whether taken individually or in combination therof, the prior arts of searched, cited and of record to include Takahashi and Akuzawa fails to explicitly teach the claimed limitation(s) as required by independent claims 1 and 13-15.

12.	Independent claim 14 is essentially the same as Independent Claim 1 and refers to “A control method” of Claim 1, additionally, Independent Claim 15 is essentially the same as Independent Claim 13 and refers to “A method”, therefore claims 14 and 15 are allowed for the same reasons as applied to Claims 1 and 13 above.

13.       It follows that claims 2-12 and 16-17 are then inherently allowable for depending on an allowable base claim.

Regarding dependent Claim 2, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
“the verification system according to claim 1, wherein the one or more controllers are also configured to display the predetermined item in a gray-out in a setting screen that is displayed on a display unit.”

Regarding dependent Claim 3, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
“the verification system according to claim 2, wherein the one or more controllers are also configured to, if the predetermined item that is displayed in the gray-out is operated, cause a display unit to display a warning that in a case where the predetermined item is edited it will be necessary to register the correct image again.”

	Regarding dependent Claim 4, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“the verification system according to claim 2, wherein the one or more controllers are also configured to control the predetermined item displayed in the gray-out to be inoperable.”

	Regarding dependent Claim 5, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“the verification system according to claim 1, wherein the one or more controllers are also configured to store a flag that indicates whether or not to perform verification of a printed material, and 
in a case where the stored flag indicates performing of verification, determine that setting is such that verification of a printed material is performed.”

	Regarding dependent Claim 6, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“the verification system according to claim 1, wherein the one or more controllers are also configured to, in a case where registering the correct image, accept a setting by displaying on a display unit a setting screen that causes a user to set a number of sheets per copy of a print job for which to perform verification and a surface of a sheet on which to perform verification and causes reader to read an image from a sheet printed by the printer in accordance with setting content.”

	Regarding dependent Claim 7, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
“the verification system according to claim 6, wherein the one or more controllers are also configured to display the image read by the reader and display on the display unit a registration screen that accepts a registration instruction from a user and, when a registration instruction is accepted via that registration screen, register that image as a correct image.”

	Regarding dependent Claim 8, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
“the verification system according to claim 7, wherein in the registration screen, itis possible to set one or more regions for which to skip verification in the image read by the reader.”

	Regarding dependent Claim 9, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“the verification system according to claim 7, wherein in the registration screen, itis possible to display, switching a page of the image read by the reader.”

	Regarding dependent Claim 10, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“the verification system according to claim 1, wherein the one or more controllers are also configured to display on the display unit a confirmation screen that displays a verification result, and 
in the confirmation screen, a verification result is displayed for each page and in a case where determination of a defective image is made, a reason thereof and a position of that reason on an image are displayed.”

	Regarding dependent Claim 11, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
“the verification system according to claim 1, wherein the predetermined item of a printing condition for which editing is restricted is an item by which, in a case where a setting is changed, at least one of a direction of an image of a sheet to be printed, an order of pages to be printed, an appearance of color of an image to be printed, and enlargement/reduction of an image to be printed is changed.”

	Regarding dependent Claim 12, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“the verification system according to claim 1, wherein in an item for which editing is not restricted, selection of at least a number of copies to be printed and a sheet feeding unit that feeds a sheet is included.”

	Regarding dependent Claim 16, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“the verification system according to claim 1, wherein the predetermined print setting is at least one of a page range, single sided and double sided print settings, a sheet type, an orientation of printing, and a binding position.”

	Regarding dependent Claim 17, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“the verification system according to claim 1, wherein the setting screen for the second print setting is capable of setting at least one of a number of copies, a sheet feeding unit, and a sheet type.”

14.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Primary Examiner, Art Unit 2677